EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Dean on May 6, 2021.

The application has been amended as follows:

In the Claims:

7. (Currently amended) A method comprising:
providing a blow out preventer;
providing a wellhead housing;
providing an inner tubular and an outer tubular that encircles the inner tubular, the inner tubular having a fixed offset from the outer tubular;
removing [[a]]the blow out preventer;
cutting the inner tubular to a first specified height above the wellhead housing;
cutting an outer tubular to a second specified height lower than the first specified height;
[[an]]the inner tubular and atop an uphole end of [[an]]the outer tubular;
positioning a corrected wellhead housing atop the flange;
inserting a casing hanger into the corrected wellhead housing, the casing hanger encircling the inner tubular, the casing hanger comprising casing slips and a seal assembly;
welding the flange to an outer surface of the outer tubular;
welding the corrected wellhead housing to the flange; and
energizing the seal assembly.

Claim 8, line 2, --corrected-- has been inserted between “the” and “wellhead.”
Claim 11, line 1, --corrected-- has been inserted between “the” and “wellhead.”
Claim 11, line 2, --corrected-- has been inserted between “the” and “wellhead.”
	Claim 12, line 1, “off-set” has been changed to --offset--.

15. (Currently amended) A method comprising:
providing a blow out preventer;
providing a wellhead housing;
providing an inner tubular encircled by an outer tubular, the outer tubular having a first central axis, the inner tubular having a second central axis offset and parallel to the first central axis;
removing [[a]]the blow out preventer;

cutting [[an]]the outer tubular to a second specified height lower than the first specified height;
attaching, by a flange, a corrected wellhead housing to [[an]]the inner tubular , the flange having a third central axis that is in-line with the second central axis, the corrected wellhead housing having a fourth central axis that is in-line with the second central axis;
inserting a casing hanger within the corrected wellhead housing, the casing hanger comprising casing slips and a seal assembly; and
supporting the inner tubular, at least partially, by the casing hanger positioned within the corrected wellhead housing and encircling the inner tubular, the casing hanger having a fifth central axis that is in line with the second central axis.

Claim 16, line 2, --corrected-- has been inserted between “the” and “wellhead.”
Claim 18, lines 1/2, --corrected-- has been inserted between “the” and “wellhead.”
Claim 20, line 1, “off-set” has been changed to --offset--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676